                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                EASTERN DIVISION

    DONNY J. SEXTON,

                  Claimant,                                   No. 18-CV-1024-LTS

    vs.

    NANCY BERRYHILL,                                 REPORT AND RECOMMENDATION
    Acting Commissioner of
    Social Security,

                 Defendant.
                                      ________________

          Donny J. Sexton (“Claimant”), seeks judicial review of a final decision of the
Commissioner of Social Security (“the Commissioner”) denying his application for
disability insurance benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C.
§§ 401-34 and for Supplemental Security Income benefits (“SSI”) under Title XVI of the
Social Security Act. Claimant contends that the Administrative Law Judge (“ALJ”) erred
in determining that he was not disabled. For the reasons that follow, I recommend that
the District Court affirm the Commissioner’s decision.
                                I.      BACKGROUND
          I adopt the facts set forth in the Parties’ Joint Statement of Facts (Doc. 13) and
only summarize the pertinent facts here. This is an appeal from a denial of a request for
disability insurance benefits (“DIB”) and supplemental security income (“SSI”) benefits.
          Claimant was born on August 1, 1989. (AR 1 at 209.) Claimant has an eleventh-
grade education. (Id. at 50.) The ALJ found Claimant “has a limited education and is
able to communicate in English.” (Id. at 34.) Claimant allegedly became disabled due

1
    “AR” cites refer to pages in the Administrative Record.



                                                 1
to mental illness on January 1, 2009, when he was 19-years-old. (Id. at 26.) He filed
his initial claim for DIB on January 9, 2015. (Id. at 209.) He filed his initial claim for
SSI benefits on January 29, 2015. (Id. at 222.) Claimant was initially denied benefits
on both claims on May 4, 2015. (Id. at 125, 129.) Claimant filed for reconsideration
on June 4, 2015 and was again denied on July 1, 2015. (Id. at 137, 140, 149.) Claimant
filed a Request for Hearing on July 16, 2015. (Id. at 160.) A telephonic hearing was
held on May 17, 2017 with Claimant and his counsel in Iowa and ALJ Christina Mein
and a vocational expert in Topeka, Kansas. (Id. at 44.)
         The ALJ issued her decision denying Claimant benefits on June 28, 2017. (Id. at
23-42.) On July 31, 2017, Claimant filed a Request for the Appeals Council to review
the ALJ’s decision. (Id. at 208.) On November 27, 2017, the Appeals Council found
there was no reason to review the ALJ’s decision. (Id. at 1.) Accordingly, the ALJ’s
decision stands as the final administrative ruling in the matter and became the final
decision of the Commissioner. See 20 C.F.R. § 416.1481.
         On January 19, 2018, Claimant timely filed the instant complaint in this Court.
(Doc. 4.) By December 4, 2018, the parties had filed their briefs and the Honorable
Leonard T. Strand, Chief United States District Court Judge, referred the case to me for
a Report and Recommendation.
   II.      DISABILITY DETERMINATIONS AND THE BURDEN OF PROOF
         A disability is the “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant has
a disability when, due to physical or mental impairments, the claimant
         is not only unable to do [the claimant’s] previous work but cannot,
         considering [the claimant’s] age, education, and work experience, engage
         in any other kind of substantial gainful work which exists . . . in significant



                                               2
       numbers either in the region where such individual lives or in several
       regions of the country.

42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B). A claimant is not disabled if he or she is
able to do work that exists in the national economy, but is unemployed due to an inability
to find work, lack of options in the local area, technological changes in a particular
industry, economic downturns, employer hiring practices, or other factors. 20 C.F.R. §
404.1566(c).
       To determine whether a claimant has a disability within the meaning of the Social
Security Act, the Commissioner follows the five-step sequential evaluation process
outlined in the regulations. Dixon v. Barnhart, 353 F.3d 602, 605 (8th Cir. 2003). At
steps one through four, the claimant has the burden to prove he or she is disabled; at step
five, the burden shifts to the Commissioner to prove there are jobs available in the
national economy. Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009).
       At step one, the ALJ will consider whether a claimant is engaged in “substantial
gainful activity.” Id. If so, the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).
“Substantial activity is significant physical or mental work that is done on a full- or part-
time basis. Gainful activity is simply work that is done for compensation.” Dukes v.
Barnhart, 436 F.3d 923, 927 (8th Cir. 2006) (citing Comstock v. Chater, 91 F.3d 1143,
1145 (8th Cir. 1996); 20 C.F.R. § 416.972(a),(b)).
       If the claimant is not engaged in substantial gainful activity, at step two, the ALJ
decides if the claimant’s impairments are severe. 20 C.F.R. § 416.920(a)(4)(ii). If the
impairments are not severe, then the claimant is not disabled. Id. An impairment is not
severe if it does not significantly limit a claimant’s “physical or mental ability to do basic
work activities.” Id. § 416.920(c). The ability to do basic work activities means the
ability and aptitude necessary to perform most jobs. These include the following:




                                              3
       (1) physical functions such as walking, standing, sitting, lifting, pushing,
       pulling, reaching, carrying, or handling; (2) capacities for seeing, hearing,
       and speaking; (3) understanding, carrying out, and remembering simple
       instructions; (4) use of judgment; (5) responding appropriately to
       supervision, co-workers, and usual work situations; and (6) dealing with
       changes in a routine work setting.

Bowen v. Yuckert, 482 U.S. 137, 141 (1987) (quotation omitted) (numbers added; internal
brackets omitted).
       If the claimant has a severe impairment, at step three, the ALJ will determine the
medical severity of the impairment. 20 C.F.R. § 416.920(a)(4)(iii). If the impairment
meets or equals one of the impairments listed in the regulations (“the listings”), then “the
claimant is presumptively disabled without regard to age, education, and work
experience.” Tate v. Apfel, 167 F.3d 1191, 1196 (8th Cir. 1999).
       If the claimant’s impairment is severe, but it does not meet or equal an impairment
in the listings, at step four, the ALJ will assess the claimant’s residual functional capacity
(“RFC”) and the demands of the claimant’s past relevant work.                  20 C.F.R. §
416.920(a)(4)(iv). RFC is what the claimant can still do despite his or her limitations.
Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (citing 20 C.F.R. §§
404.1545(a), 416.945(a)). RFC is based on all relevant evidence and the claimant is
responsible for providing the evidence the Commissioner will use to determine the RFC.
Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). “Past relevant work” is
any work the claimant performed within the fifteen years prior to his or her application
that was substantial gainful activity and lasted long enough for the claimant to learn how
to do it. 20 C.F.R. § 416.960(b)(1). If a claimant retains enough RFC to perform past
relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).
       At step five, if the claimant’s RFC will not allow the claimant to perform past
relevant work, then the burden shifts to the Commissioner to show there is other work




                                              4
the claimant can do, given the claimant’s RFC, age, education, and work experience.
Id. Pts. 416.920(a)(4)(v), 416.960(c)(2). The ALJ must show not only that the claimant’s
RFC will allow the claimant to do other work, but also that other work exists in substantial
numbers in the national economy. Eichelberger, 390 F.3d at 591 (citation omitted).
A.     The ALJ’S Findings
       The ALJ made the following findings at each step with regard to Claimant’s
disability status.
       At step one, the ALJ found that Claimant had not engaged in substantial gainful
activity since January 1, 2009, the alleged onset date of disability. 2 (AR at 28.)
       At step two, the ALJ found that Claimant had the following severe impairments:
generalized anxiety disorder, major depression, panic disorder, and personality disorder.
(Id. at 29.) In addition, the ALJ found that Claimant had some non-severe impairments
including a non-epileptic seizure disorder and substance abuse. (Id.)
       At step three, the ALJ found that none of Claimant’s impairments met or equaled
a presumptively disabling impairment in the listings.        (Id.)   Specifically, the ALJ
considered the “paragraph B criteria” and “paragraph C criteria” of two broad categories
of mental disorders, listings 12.04 (depressive, bipolar and related disorders) and 12.06
(anxiety and obsessive-compulsive disorders). (Id. at 29-30.)
       At step four, the ALJ found Claimant had no past relevant work (Id. at 34), but
had the RFC to perform a full range of work at all exertional levels, but with the following
nonexertional limitations:
       [T]he claimant cannot work at unprotected heights, hazardous machinery
       or standing bodies of water. He can perform three to four-step tasks that




2
 The ALJ noted that Claimant worked every year since applying for benefits, but the work did
not rise to the level of “substantial gainful activity.” (AR at 28.)



                                             5
          are simple, repetitive and routine. The claimant cannot interact with the
          public, but can occasionally interact with co-workers and supervisors.

    (Id. at 30-31.)
          At step five, the ALJ found there were jobs that existed in significant numbers in
the national economy that Claimant could still perform with his RFC, including counter
supply worker, stubber, 3 and linen room attendant. (Id. at 35.) Therefore, the ALJ
concluded that Claimant was not disabled. (Id.)
B.        Relevant Medical Evidence
          1.      Claimant’s history of in-patient treatment
          On January 27, 2015, Claimant was admitted to the emergency room for an
attempted suicide attempt by hanging. (AR at 396.) Claimant denied a suicide attempt
and argued the mark on his neck was from a 2007 suicide attempt. (Id.) The physician
who saw Claimant at the time noted, however, that the markings on Claimant’s neck were
“clearly from tonight, not 7 years ago” and stated that Claimant was “unreliable,
unpredictable, and untrustworthy.” (Id. at 398.) Claimant was admitted to the hospital.
(Id.) Claimant insisted on being discharged later that day, and was discharged after he
was considered to no longer be at significant risk of suicidal behavior. (Id. at 393.)
Claimant testified at the hearing that he has tried to hang himself at other times. (Id. at
59.)
          After being admitted to the hospital on March 25, 2016, a mental health
commitment order was issued out of Dubuque County on March 28, 2016, ordering
Claimant “committed for a complete psychiatric evaluation and appropriate treatment at
a suitable facility” due to his danger to himself. (Id. at 449-50.) Claimant had stopped


3
 A “stubber” is someone who works in a retail environment who does tasks such as taking slips
off boxes of inventory, puts invoices in place for someone else to check, opens boxes, or takes
apart corrugated cardboard boxes, but who does not stock shelves. (AR at 63.)



                                               6
taking his medication, had been feeling increasingly depressed, and had started drinking
to the point of passing out. (Id. at 21.) Claimant then started a fight with his brother,
wanting his brother to take his life, which led to his arrest and wounds on Claimant’s
wrist and hand. (Id.) Claimant was discharged April 1, 2016 with new medications.
(Id. at 19.)
       2.      Licensed Master Social Worker Claire Hunt
       On January 29, 2015, one day after leaving the hospital for his attempted suicide-
by-hanging, Claimant saw Claire Hunt at Hillcrest Family Services, the counseling center
where he would receive most of his outpatient treatment for the relevant time period.
(Id. at 417.) Ms. Hunt determined that Claimant had poor insight and judgment, a blunted
affect, and a depressed/anxious mood, but intact memory. (Id.) Claimant saw Ms. Hunt
four more times during 2015 (Id. at 405-12, 424, 461-62), and by August 2015, Ms.
Hunt noted that Claimant seemed to be doing better. Claimant had a normal affect, a
stable mood, normal speech, and was attentive. (Id. at 462.) Ms. Hunt noted that
Claimant’s insight, judgment, and memory were intact. (Id.) Claimant was feeling less
depressed and had not been feeling suicidal. (Id.) Ms. Hunt noted Claimant was making
“limited progress.” (Id.)
       3.      Psychiatric and Mental Health Nurse Practitioner Elizabeth Brimeyer
       On April 3, 2015, Claimant saw Elizabeth Brimeyer at Summit Outpatient
Healthcare for psychiatric medication management. (Id. at 437.) Ms. Brimeyer noted
although Claimant was attentive, he had slow thought processes, poor to fair judgment
and insight as to his mental health needs, and that he self-medicated with alcohol. (Id. at
440-41.) Ms. Brimeyer diagnosed Claimant with depression, anxiety, and panic attacks.
(Id. at 441.) She prescribed Prozac and Lorazepam. (Id.)
       On May 19, 2015, Claimant returned to Ms. Brimeyer for psychiatric medication
management. (Id. at 445.) In April, Ms. Brimeyer had added Seroquel to Claimant’s




                                             7
regimen, and he complained that while it helped him sleep, it also made him too tired.
(Id.) He had been off all medications for a week at the time of the May appointment.
(Id. at 446.) Ms. Brimeyer made Claimant sign a “no harm” contract promising not to
hurt himself before their next meeting, switched Claimant to Abilify, and decreased his
Prozac dosage. (Id.)
        4.    Dr. Thomas Anderegg
        On April 9, 2015, Dr. Thomas R. Anderegg, saw Claimant for a consultative
psychological examination on the referral of Disability Determination Services. (Id. at
418-21.) In part, Dr. Anderegg opined that Claimant would require “some supervision
in order to carry out instructions reliably until they were well learned.” (Id. at 420.)
Dr. Anderegg’s opinion will be more fully discussed below. See infra Part III.A.1.
        5.    Dr. Mark Mittauer
        On September 8, 2015, Claimant began psychiatric medication management at
Hillcrest with Dr. Mark Mittauer. (Id. at 463.) Dr. Mittauer diagnosed Claimant with
major depressive disorder, single episode, severe, without psychotic features; panic
disorder with agoraphobia; generalized anxiety disorder; cannabis abuse in remission;
and alcohol abuse versus dependence in remission. (Id. at 464.) Dr. Mittauer prescribed
Venlafaxine, Zolpidem, and Hydroxyzine and recommended that Claimant “exercise,
pursue fun activities, and do things with friends.” (Id. at 465.) Dr. Mittauer’s notes say
that Claimant should follow up in “3 weeks or as needed.” (Id.) There is no indication
in the record that Claimant returned to Hillcrest for medication management until January
2016.
        6.    Psychiatric and Mental Health Nurse Practitioner Dieter Boxmann
        On January 27, 2016, Claimant saw Mr. Boxmann for psychiatric medication
management. (Id. at 467.) Mr. Boxmann noted Claimant avoided going places because
he feared having a panic attack or a seizure. (Id. at 468.) Mr. Boxmann diagnosed




                                            8
Claimant with major depressive disorder, recurrent, severe; panic disorder with
agoraphobia; generalized anxiety disorder; cannabis abuse in remission; alcohol abuse in
remission; possible conversion disorder (pseudoseizures). (Id.) Mr. Boxmann prescribed
Clonazepam, Sertraline, and Quetiapine. (Id. at 469.) Claimant had been off Prozac for
about two-and-a-half weeks at this point. (Id. at 468.) Claimant also saw Mr. Boxmann
in May 2016, but at least one page of those notes is missing from the record. (Id. at 473-
74.)
       7.     Psychiatric and Mental Health Nurse Practitioner Mindy Roberts
       On September 20, 2016, Claimant began seeing Mindy Roberts for medication
management at Hillcrest. By this time, Claimant’s two-year-old daughter was living with
him and his mother. (Id. at 475.) Claimant was apparently employing some coping
mechanisms, telling Ms. Roberts that he was taking walks when he became anxious and
that he was not giving into suicidal thoughts because he had his daughter to live for. (Id.)
Claimant was not employed at this time, but Ms. Roberts encouraged Claimant to look
for work because it would help with his anxiety and depression. (Id. at 476.) Claimant
stated that he drank four beers on Saturday and did not take his medication that day
because he understood that he cannot take medication with alcohol. (Id. at 475-76.) Ms.
Roberts encouraged him to stop drinking. (Id. at 476.) Ms. Roberts diagnosed Claimant
with major depressive disorder recurrent, episode/moderate; generalized anxiety
disorder; and panic disorder with agoraphobia.        Ms. Roberts ordered Venlafaxine,
Bupropion, and Olanzapine. (Id.) Claimant told Ms. Roberts he was “going to work on
employment” and would return in one month. (Id.)
       On October 18, 2016, Claimant reported to Ms. Roberts that his depression had
“improved tremendously,” but that his “anxiety [was] out of control.” (Id. at 478.)
Claimant was experiencing stress due to fears his daughter’s mother would take her
during one of her visits and due to his aborted attempt to take GED classes. (Id. at 478-




                                             9
79.) Claimant reported that he had been skipping his medications on Saturdays so he
could drink beer. (Id. at 478.) Ms. Roberts cautioned him about the dangers of skipping
medication and mixing alcohol with medications. (Id. at 479.)
      On December 6, 2016, Claimant told Ms. Roberts that he felt his depression had
improved even more, but that he was still having issues with his anxiety. (Id. at 481.)
However, Claimant seemed hopeful. He stated, “[M]y medications are starting to work;
I think it’ll work better.” (Id.) Claimant explained that most of his time was spent in
his mother’s house with his daughter, but that he was getting out of the house. (Id.)
Claimant also reported that after having some visitation with their daughter, his
daughter’s mother’s visitation was cancelled, which ended the visits, and had taken some
stress off Claimant.    (Id.)   Ms. Roberts continued Venlafaxine and Clonazepam,
increased Wellbutrin and Olanzapine, and added Propranolol to Claimant’s medication
regimen. (Id. at 482.) Claimant reported that he “has a few beers on the weekend” and
knows not to take his medication at the same time, although Ms. Roberts wanted him to
stop drinking all together. (Id.)
      On January 31, 2017, Ms. Roberts quoted Claimant in her treatment notes: “I am
doing much better.” (Id. at 484.) Claimant reported that his depression was “greatly”
improved and that his anxiety was even “more manageable” since his daughter’s mother
was incarcerated. (Id.) He could leave the house more by himself for short visits, for
example, by going to appointments, but still spent much of his time at home with his
daughter. (Id.) Claimant was still having “a few beers” on the weekend instead of taking
his medications those days, and Ms. Roberts wanted him to stop drinking. (Id.)
      On March 14, 2017, Ms. Roberts noted that Claimant said he was doing much
better, but felt his anxiety was still keeping him from leaving the house more. (Id. at
487.) However, he was still going outside on short visits. (Id.) Claimant was still




                                           10
drinking and Ms. Roberts was still encouraging him to stop drinking and to take his
medications as prescribed. (Id.)
       On April 3, 2017, Claimant told Ms. Roberts that he was “doing much better,”
although he was having a reaction to a new medication. (Id. at 490.) Ms. Roberts
authorized a refill of Clonazepam, a drug Claimant had tried before and that he said
worked best for him. Claimant still had a few beers on the weekend, and Ms. Roberts,
again, encouraged him to stay compliant with his medication instead of drinking on
weekends. (Id. at 490-91.)
       8.     Licensed Mental Health Counselor Carrie Merrick
       Claimant saw Carrie Merrick on January 10, 2017. (Id. at 503.) On March 30,
2017, Ms. Merrick wrote a treating provider’s opinion as to Claimant’s limitations. (Id.
at 494-99.) Ms. Merrick’s opinion will be discussed below. See infra Part III.A.3.
       9. Agency Reviewers
       Lon Olsen, Ph.D. and Myrna Tashner, Ed.D. consulting psychologists, reviewed
Claimant’s records for the Social Security Administration initially and on appeal. Their
opinions will also be discussed below. 4 See infra Part III.A.2.



4
  Jan Hunter, DO. and John May, M.D., consulting physicians, reviewed Claimant’s medical
records and statements and concluded that Claimant’s non-epileptic seizure disorder was not a
severe impairment because Claimant sought no treatment for the condition, inconsistently
reported his seizure episodes, and because there was a lack of objective medical findings in the
record. (AR at 85, 115.) Claimant does not make any arguments related to these opinions or his
non-epileptic seizures, and thus has waived any arguments related to non-epileptic seizures.

In addition, the one medical record that seems to address possible seizures (AR 425-35), states
that Claimant was taken from work to the emergency room with chest pain that Claimant thought
was a seizure and that Claimant told the E.R. doctor he had never had a seizure that anyone
witnessed. (Id. at 425.) This is contrary to what Claimant told other people, including what
Claimant testified to at his hearing in this matter. (Id. at 58, 425, 468.) This inconsistency
undermines Claimant’s credibility. After running several tests, the E.R. doctor diagnosed
Claimant with chest pain, prescribed aspirin, and told Claimant he could return to work. (Id. at



                                              11
C.     Vocational Expert Testimony
       Vocational Expert Stella Doering testified at the hearing. (Id. at 60-65.) When
discussing hypotheticals, the ALJ and Ms. Doering had the following exchange, which
included a limitation from Dr. Anderegg’s opinion:
       ALJ:                 . . . if the person in doing unskilled work were to
                            require supervision to carry out instructions, reliability
                            [sic] until they were well learned, to me that sounds
                            almost like supported employment. Is that a fair
                            description of that limitation?”
       Ms. Doering:         Well, that’s a big [sic] broad. It really depends on how
                            you’re defining well learned.
(Id. at 65.)
D.     The Substantial Evidence Standard
       The ALJ’s decision must be affirmed “if it is supported by substantial evidence on
the record as a whole.” Moore, 572 F.3d at 522. “Substantial evidence is less than a
preponderance, but enough that a reasonable mind might accept as adequate to support a
conclusion.” Id. (citation omitted). The court cannot disturb an ALJ’s decision unless it
falls outside this available “zone of choice” within which the ALJ can decide the
case. Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir. 2006) (citation omitted). The
decision is not outside that zone of choice simply because the court might have reached
a different decision. Id. (citing Holley v. Massanari, 253 F.3d 1088, 1091 (8th Cir.
2001)); Moore, 572 F.3d at 522 (holding that the court cannot reverse an ALJ’s decision
merely because substantial evidence would have supported an opposite decision).
       In determining whether the Commissioner’s decision meets this standard, the court
considers all the evidence in the record, but does not reweigh the evidence. Vester v.
Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). A court considers both evidence that

430.) It appears that Claimant did not return to work because his mother stated that Claimant
has not worked since that trip to the E.R. (Id. at 373.)




                                             12
supports the ALJ’s decision and evidence that detracts from it. Kluesner v. Astrue, 607
F.3d 533, 536 (8th Cir. 2010).       The court must “search the record for evidence
contradicting the [ALJ’s] decision and give that evidence appropriate weight when
determining whether the overall evidence in support is substantial.” Baldwin v. Barnhart,
349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v. Sullivan, 939 F.2d 560, 564 (8th Cir.
1991)).
E.    Duty to Develop the Record
      The administrative hearing is a non-adversarial proceeding, and the ALJ has
a duty to “fully develop the record.” Smith v. Barnhart, 435 F.3d 926, 930 (8th Cir.
2006) (citing Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004)). Because the ALJ
has no interest in denying Social Security benefits, the ALJ must act neutrally in
developing the record. Snead v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004) (citing
Richardson v. Perales, 402 U.S. 389, 410 (1971)); Battles v. Shalala, 36 F.3d 43, 44
(8th Cir. 1994) (opining that “[t]he goals of the [ALJ] and the advocates should be the
same: that deserving claimants who apply for benefits receive justice”) (quoting Sears v.
Bowen, 840 F.2d 394, 402 (7th Cir.1988)) (bracketed information added).
                                    III.   DISCUSSION
      Claimant alleges his case should be remanded because (1) the ALJ erred by
denying benefits at step 5 based on an RFC that did not include his need for extra
supervision until tasks are “well-learned.” In the alternative, Claimant asserts that even
if the Court determines that remand is not required based on step 5 errors, remand is still
required because the ALJ who decided his case was not properly appointed under Lucia
v. SEC, 138 S. Ct. 2044 (2018).
      After conducting a thorough review of the administrative record, I find that the
ALJ did not err at step 5 and the case need not be remanded under Lucia.             I will
address each of Claimant’s arguments, in turn.




                                            13
A.    Substantial evidence supports the ALJ’s conclusions at step 5.
      The ALJ found that in spite of his limitations, Claimant had the following RFC:
      [T]he claimant has the [RFC] to perform a full range of work at all
      exertional levels, but with the following nonexertional limitations: the
      claimant cannot work at unprotected heights, hazardous machinery or
      standing bodies of water. He can perform three to four-step tasks that are
      simple, repetitive and routine. The claimant cannot interact with the public,
      but can occasionally interact with co-workers and supervisors.

(AR at 30-31.) Claimant argues that the case should be reversed and remanded for the
ALJ to properly weigh the medical evidence in the record, “with particular attention to
the special supervision limitation given that limitation seems to be outcome determinative
given the vocational expert testimony.” (Doc. 15 at 7.)
      The claimant has the burden to prove his RFC. Papesh v. Colvin, 786 F.3d 1126,
1131 (8th Cir. 2015). “Although the ALJ bears the primary responsibility for
assessing a claimant’s residual functional capacity based on all relevant evidence,”
an RFC determination is a medical question. Hutsell v. Massanari, 259 F.3d 707,
711 (8th Cir. 2001) (citing Lauer v. Apfel, 245 F.3d 700, 704 (8th Cir. 2001); Singh
v. Apfel, 222 F.3d 448, 451 (8th Cir. 2000)). An ALJ is “required to consider
at least some supporting evidence from a medical professional” when making an RFC
determination. Id. at 712 (quotation and brackets omitted). “Where an ALJ does not
rely on opinions from treating or examining sources, there must be some other medical
evidence in the record for the ALJ’s opinion to be supported by substantial medical
evidence on the record.” Shuttleworth v. Berryhill, No. 17-CV-34-LRR, 2017 WL
5483174, at *7 (N.D. Iowa Nov. 15, 2017) (citing Harvey v. Barnhart, 368 F.3d 1013,
1016 (8th Cir. 2004)), R. & R. adopted by 2018 WL 1660084 (N.D. Iowa Apr. 5, 2018).
       “It is the ALJ’s function to resolve conflicts among the opinions of various
treating and examining physicians. The ALJ may reject the conclusions of any medical




                                           14
expert, whether hired by the claimant or the government, if they are inconsistent with the
record as a whole.” Wagner v. Astrue, 499 F.3d 842, 848 (8th Cir. 2007) (quoting
Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001) (noting internal citations
omitted).
       1.      Dr. Anderegg’s Opinion
       The first person to include a supervision limitation in his opinion was consulting
physician Dr. Anderegg, who examined Claimant on April 9, 2015. (AR at 418.) In
relevant part, Dr. Anderegg opined that Claimant has
       problems with attention, concentration, and short-term auditory memory,
       [and that he is] capable of remembering an[d] understanding simple
       instructions, procedure, and locations. . . . He would require some
       supervision in order to carry out instructions reliably until they were well
       learned. His processing speed is in the normal range. . . . His judgment is
       intact. He is capable of adjusting to changes in the workplace.

(Id. at 420.) The ALJ gave Dr. Anderegg’s opinion “little weight.” (Id. at 33.) For the
reasons discussed below, I agree that the ALJ properly weighed Dr. Anderegg’s opinion.
A proper evaluation of a physician’s opinion requires consideration of the following
factors: (1) examining relationship, (2) treatment relationship, (3) supportability,
(4) consistency, (5) specialization, and (6) other factors. 5 20 C.F.R. §§ 404.1527(c)(1)-
(5), 416.927(c).




5
  “Other factors” can include information claimants or others bring to the Social Security
Administration’s (“SSA”) attention, or of which it is aware, which tend to support or contradict
a medical opinion. “For example, the amount of understanding of [SSA] disability programs and
their evidentiary requirements that a medical source has, regardless of the source of that
understanding, and the extent to which a medical source is familiar with the other information
in [a claimant’s] case record are relevant factors that [SSA] will consider in deciding the weight
to give to a medical opinion.” 20 C.F.R. § 404.1527(c)(6).



                                               15
              a.     Examining Relationship
       “Generally, [ALJs] give more weight to the medical opinion of a source who has
examined [a claimant] than to the medical opinion of a medical source who has not
examined [a claimant].” 20 C.F.R. § 404.1527(c)(1). Dr. Anderegg examined Claimant
once for Disability Determination Services. “[T]he report of a consulting physician who
examined the claimant once does not constitute ‘substantial evidence.’” Cantrell v.
Apfel, 231 F.3d 1104, 1107 (8th Cir.2000) (citation and internal bracket omitted). This
factor is neutral.
              b.     Treatment Relationship
       “Generally, [ALJs] give more weight to the medical opinions from [a claimant’s]
treating sources. . . . When the treating source has seen [the claimant] a number of times
and long enough to have obtained a longitudinal picture of [the claimant’s] impairment,
[the ALJ] will give the source’s opinion more weight than . . . if it were from a
nontreating source.” 20 C.F.R. § 404.1527(c)(2)(i). In addition, “the more knowledge
a treating source has about [a claimant’s] impairment(s), the more weight the [ALJ] will
give the source’s opinion.” Id. at § 404.1527(c)(2)(ii). As noted above, Dr. Anderegg
only saw Claimant once. As a licensed psychologist Dr. Anderegg has knowledge of
Claimant’s claimed impairments, but on the whole, the lack of a substantial treatment
relationship weighs against giving Dr. Anderegg’s opinion much weight.
              c.     Supportability
       Under 20 C.F.R. Section 404.1527(c)(3), “[t]he better an explanation a source
provides for a medical opinion, the more weight [the ALJ] will give that medical
opinion.” Regarding the supervision limitation, I find that Dr. Anderegg’s opinion is not
well-supported. Dr. Anderegg stated that Claimant would require “some supervision in
order to carry out instructions reliably until they were well learned.” (AR at 420.) Dr.
Anderegg did not define “well learned,” and the term caused confusion at the hearing.




                                           16
(AR at 65.) However, Dr. Anderegg’s opinion states that Claimant reported he is able
to work by himself and at that time, Claimant was working at a job he had held for a
year. (Id. at 419.) “A treating physician’s own inconsistency may . . . undermine his
opinion and diminish or eliminate the weight given his opinions.” Hacker, 459 F.3d at
937 (citation omitted). Although Dr. Anderegg did find that Claimant had some attention,
memory, and concentration problems, Dr. Anderegg did not confine the supervision
limitation to job tasks requiring good attention, memory, and concentration. In addition,
Dr. Anderegg said that Claimant was “capable of remembering an[d] understanding
simple instructions, procedures, and locations;” that Claimant’s processing speed was
normal; and that Claimant was capable of adjusting to changes in the workplace. (AR at
420.)
        By giving Dr. Anderegg’s opinion a generous reading and interpreting the
attention, memory, and concentration notation as a limitation, the opinion may contain
some evidence that supports his supervision limitation. However, the entire opinion,
especially the contemporaneous notes that document Claimant’s then-current work
situation, and the notes regarding work activities that Claimant can do, weighs against
giving Dr. Anderegg’s opinion much weight. See Moore, 572 F.3d at 522 (holding that
the court cannot reverse an ALJ’s decision merely because substantial evidence would
have supported an opposite decision); Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir.
2005) (“If, after reviewing the record, the court finds it is possible to draw two
inconsistent positions from the evidence and one of those positions represents the ALJ’s
findings, the court must affirm the ALJ’s decision.”) (citing Pearsall, 274 F.3d at 1217).




                                           17
              d.     Consistency
       20 C.F.R. Section 404.1527(c)(4) provides that “[g]enerally, the more consistent
a medical opinion is with the record as a whole, the more weight [the ALJ] will give to
that medical opinion.” Dr. Anderegg wrote his opinion more than two years before the
hearing in this matter. Much had changed between the two events. For example,
Claimant was no longer working by the time of the hearing. He quit his job either because
he went to jail or because he had a seizure at work—Claimant has given both reasons for
leaving his job. (AR at 53, 476.) Whatever his reason, Claimant apparently left the job
on good terms and can return to this job, if he wants. (Id. at 476.) Claimant continued
to seek employment and none of his mental health providers stated that he should not do
so. In fact, as early as October 2016, Psychiatric and Mental Health Nurse Practitioner
Mindy Roberts, the person whose treating relationship with Claimant is most thoroughly
documented in the record, encouraged Claimant to look for a job because working would
help alleviate his anxiety and depression. (Id.) She even made the practical suggestion
that Claimant could have less contact with people by applying for night jobs. (Id.) In
addition, Dr. Anderegg examined Claimant three months after he tried to kill himself.
Claimant’s suicide risk has consistently been rated as “low” since October 2016. (Id. at
479, 482, 485, 488, 491.) Moreover, when Claimant saw Dr. Anderegg, Claimant’s
sleep was poor: it was difficult for him to “both get to sleep and stay asleep” and he
averaged only three-to-four-hours of sleep a night. (Id. at 419.) Claimant has been
sleeping well since at least September 2016, as long as he is compliant with his medication
regimen. 6 (Id. at 475, 478, 481, 484, 487, 490.)



6
  Claimant’s hearing testimony that he only sleeps four-to-five hours a night on a “good night”
and that it had been years since he slept seven-or-eight-hours in one night (AR at 57) is
inconsistent with contemporaneous medical records. Claimant last reported good sleep in April
2017. (Id. at 475, 478, 481, 484, 487, 490.)



                                              18
       More importantly, no independent treating source indicated that Claimant needed
a supervision limitation. Although Claimant stated that he takes a while to get used to
new routines, he said that after he “gets into the routine, [he is] fine,” which is not the
same thing as needing constant supervisory attention. (Id. at 316.) Claimant never said
that he needs help to learn new tasks or routines, and told Dr. Anderegg that he can work
independently.    (Id. at 419.)    I will now examine the remainder of the record for
underlying support for attention, memory, and concentration difficulties that might
support Dr. Anderegg’s support limitation.
       Ms. Roberts saw Claimant more than any other medical professional referenced
in the record. While Ms. Roberts is not a “medical source” under SSA regulations,7 her
treatment notes may be used to establish how Claimant’s impairments affect his ability to
function. See 20 C.F.R. § 404.1513(a)(2)(3); Cronkhite v. Sullivan, 935 F.2d 133, 134
(8th Cir. 1991) (citing 20 C.F.R. § 404.1513); SSR 06-03p, 2006 WL 2263437 (Aug. 9,
2006) (listing physicians, psychologists, optometrists, podiatrists, and qualified speech-
language pathologists as “medical sources”).         Ms. Roberts saw Claimant six times
between September 2016 and April 2017. (AR at 475-92.) As discussed above, Ms.
Roberts never noted that Claimant needed a supervision limitation. To the extent Dr.
Anderegg attempted to support the need for supervision on his conclusions regarding
Claimant’s attention, concentration, or memory difficulties, Ms. Roberts also never
documented that Claimant had any of those difficulties. On the contrary, Ms. Roberts’s
notes consistently state that Claimant was “alert, pleasant, and cooperative,” his “eye
contact was good,” his “thought process was logical, . . . [and his] intelligence and


7
  Licensed Advanced Practice Registered Nurses and “other advanced practice nurse[s] with
another title” are considered acceptable medical sources for claims filed on or after March 27,
2017. 20 C.F.R. § 404.1502(a)(7). Because Claimant’s claim was filed January 9, 2015, Ms.
Roberts is not an acceptable medical source who can render a medical opinion and she has not
done so in this case.



                                              19
memory present[ed] as normal, although not formally tested.” (Id. at 476, 479, 482, 485,
488, 491.)     Although Ms. Roberts’s treatment notes document a trajectory of
improvement for Claimant, she notes consistent noncompliance with medications insofar
as Claimant skips his medications one day a week so that he can drink alcohol. Ms.
Roberts has cautioned Claimant about the depressive effects of alcohol and her desire for
him to take his medications every day and stop drinking. (AR at 475-76, 478, 481-82,
484, 487-88, 490-91.)
      Even at Claimant’s lowest point, right after his January 2015 suicide attempt,
health care professionals did not document attention, concentration, or memory
difficulties. On January 15, 2015, licensed master social worker Claire Hunt rated
Claimant’s concentration, immediate memory, recent memory, and remote memory as
“good,” the highest rating on a three-level rating scale. (Id. at 414-15.) On January
29, 2015, Claimant was attentive, had intact memory, and a logical thought process. (Id.
at 417.) In April 2015, when Claimant was feeling more depressed and anxious because
child support recovery was garnishing 65 percent of his paycheck, Ms. Hunt still noted
that Claimant was “attentive” during their therapy session, that his memory was “intact,”
and that his thought process was “logical.” (Id. at 424.)
      In July 2015, Claimant was at a low point, “extremely drunk” at least one day a
week, and had moved back in with his mother. (Id. at 461.) He told Ms. Hunt that his
eventual plan might be to take his own life, even if he did not have a then-current intent
to do so. (Id.) At that visit, Ms. Hunt noted that Claimant was attentive, that his memory
was intact, but that his thought process was “illogical.” By August 2015, Claimant was
feeling less depressed and Ms. Hunt stated that Claimant once again had a logical thought
process. (Id. at 462.)
      In April and May 2015, psychiatric mental health nurse practitioner Elizabeth
Brimeyer noted that Claimant was attentive, but did not comment on his attention,




                                           20
memory, or concentration. (Id. at 440, 443, 446.) Dr. Mittauer saw Claimant once in
September 2015, and found Claimant alert and cooperative with a logical thought process.
(Id. at 464.) Claimant saw psychiatric mental health nurse practitioner Dieter Boxmann
for medication management in January, May, and June 2015, and Mr. Boxmann noted
that Claimant had “ok” concentration and a logical thought process. (Id. at 467, 469,
471.) 8
          I found one mention of “concentration,” in the record in addition to Mr.
Boxmann’s notes, mentioned above. On May 19, 2015, Claimant returned to Ms.
Brimeyer for a medication recheck two weeks after starting Seroquel to help him sleep.
(Id. at 445.) Claimant stated that the drug helped him sleep at night, but made him tired
all day, so he quit taking it after a week. (Id.) He had also run out of his Prozac, so had
not taken any medications for a week at the time of the visit and was sleeping too much,
having racing thoughts, anxiety that was “off the charts,” and poor concentration and
memory.       (Id.)   The next medication recheck in the record is a September 2015
appointment with Dr. Mittauer, who did not mention concentration issues, but said that
Claimant was attentive. (Id. at 463.) This dearth of reference to not only a supervision
limitation, but also to concentration, memory, and attention issues, leads me to conclude
that Dr. Anderegg’s opinion that Claimant needs a supervision limitation is not supported
on the record as a whole. Therefore, this factor weighs against giving Dr. Anderegg’s
opinion much weight.
                e.     Specialization
          “[The ALJ will] generally give more weight to the medical opinion of a specialist
about medical issues related to his or her area of specialty than to the medical opinion of
a source who is not a specialist.” 20 C.F.R. § 404.1527(c)(5). Dr. Anderegg was a



8
    Some pages of Mr. Boxmann’s treatment notes are missing from the record.



                                              21
licensed psychologist giving an opinion in his area of expertise. This factor weighs in
favor of giving Dr. Anderegg’s opinion more weight.
              f.      Conclusion
       Because a consulting psychiatrist’s opinion as to a patient he has seen only once
does not constitute substantial evidence, see Richmond v. Shalala, 23 F.3d 1441, 1444
(8th Cir. 1994), and because the preceding analysis has demonstrated that the record on
the whole does not support Dr. Anderegg’s conclusion regarding the supervision
limitation, I find that the ALJ did not err in giving Dr. Anderegg’s opinion little weight.9
       2.     Consulting Medical Opinions
       The ALJ gave the opinions of the consulting psychologists Lon Olsen, Ph.D. and
Myrna Tashner, Ed.D. “partial weight” because he found their opinions were
inconsistent with the medical records. (Id. at 33.) In relevant part, Drs. Olsen and
Tashner opined that Claimant “may need additional supervision until he has learned work
activities.” (AR at 76.) In formulating his own opinion, Dr. Olsen relied heavily on the
opinion of Dr. Anderegg, giving Dr. Anderegg’s opinion “great weight.” (Id. at 76.)
As discussed above, Dr. Anderegg’s opinion on Claimant’s supervision limitation is not
supported by substantial evidence on the record as a whole. Therefore, for the same
reasons that I find the ALJ assigned proper weight to Dr. Anderegg’s opinion, I also find
the ALJ assigned proper weight to Dr. Olsen’s opinion because Dr. Olsen’s opinion relies
so heavily on Dr. Anderegg’s opinion. Furthermore, because on appeal Dr. Tashner
merely affirmed Dr. Tashner’s opinion in its entirety (Id. at 119-20), I find that the ALJ
also assigned proper weight to Dr. Tashner’s opinion.




9
  Although not at issue, the record on the whole does support Dr. Anderegg’s limitations related
to Claimant’s ability to work around the public and coworkers and the complexity of instruction
and tasks Claimant can do for work.



                                              22
         3.     Ms. Merrick’s Opinion
         The ALJ gave the opinion of licensed master social worker Carrie Merrick “little
weight” because he found her opinion was not supported by the medical record and by
the statements and testimony of Claimant. (AR at 33.) Ms. Merrick provided a “treating
source opinion,” on a check-box form provided by Claimant’s attorney even though the
record contains only one treatment note from her. In relevant part, Ms. Merrick checked
the boxes that state Claimant had moderate impairments in “maintain[ing] attention and
concentration for extended periods of time,” “understand[ing] and remember[ing] very
short, simple instructions, and “sustain[ing] ordinary routine without special
supervision.”      (Id. at 497.)    “Moderate” limitations for purposes of this checklist
“[p]reclude[] performance [of the skill for] up to 20% of an 8 hour work day or 40 hour
work week.” (Id. at 496.)          She also checked the box that stated Claimant had mild
impairments in “remember[ing] locations and work-like procedures” and “carry[ing] out
very short and simple instructions.” (Id. at 497.) In addition, Ms. Merrick checked the
box indicating that Claimant had three or more “[e]pisodes of deterioration or
decompensation in work work-like settings which cause [him] to withdraw from that
situation or to experience exacerbation of signs and symptoms.” (Id. at 498.)
         Ms. Merrick stated that Claimant had attended “weekly” therapy appointments the
year before she wrote her opinion. (Id. at 494.) However, upon reviewing all records
from Hillcrest Family Services, where Ms. Merrick works, Claimant only saw Ms.
Merrick once and Hillcrest providers a total of seven times from May 2016 through May
2017, when Ms. Merrick wrote her opinion. (See id. at 404-17, 423-24, 453-515 (all
Hillcrest treatment notes in record).) 10 More importantly, as discussed above, none of
the Hillcrest treatment notes support the conclusion that Ms. Merrick checked off stating



10
     Mr. Boxmann, Ms. Hunt, Dr. Mittauer, and Ms. Roberts and all work at Hillcrest.



                                               23
that Claimant has moderate limitations in his abilities to sustain an ordinary routine
without special supervision and to maintain concentration for extended periods of time or
her written opinion that he is unable to work at all.
       First, Ms. Merrick’s opinion that Claimant cannot work is not supported by the
record as a whole. As discussed above, none of the health care providers in the record
state that Claimant cannot work.       In addition, “[a] medical source opinion that an
applicant is ‘disabled’ or ‘unable to work’ . . . involves an issue reserved for the
Commissioner and therefore is not the type of ‘medical opinion’ to which the
Commissioner gives controlling weight.” Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir.
2005) (citing Stormo, 377 F.3d at 806).
       More importantly, the one treatment note from Ms. Merrick’s single session with
Claimant rates Claimant’s concentration, immediate memory, and recent memory as
“good,” the highest rating on a three-level rating scale; his remote memory and judgment
as “fair,” the middle rating on the three-level rating scale; his intelligence as “average;”
and his attitude, behavior/motor, speech, thought content, and thought process all “within
normal limits.” 11 (Id. at 512-14.) In addition, at most, Claimant had one seizure of
unknown origin at work, not three or more. See supra n.5. And, since Claimant told
different people that he left his last job because he was in jail, not because he had a
seizure, this may not even be true. (See id. at 373, 476.) It is also significant that the
doctor who saw Claimant when he was taken to the E.R. from work for what Claimant
feared was a seizure diagnosed Claimant with chest pain, not a seizure, treated Claimant
with aspirin, and cleared Claimant to return to work. (Id. at 430.)



11
  There are two single-sentence notes at the bottom of Ms. Merrick’s treatment notes that seem
to be summaries of Claimant’s sessions with mental health care providers. Both dates correspond
to sessions Claimant had with Ms. Roberts, although the notes do not seem to be hers. (AR at
514.)



                                              24
      Moreover, because Claimant refuses to see a neurologist, in spite of Ms. Roberts’s
encouragement, there is no way to assess the credibility of any statements related to
allegations of seizures, other than to note that the administrative record contains no
medical records related to seizures other than Claimant’s self-reports of a seizure
disorder. Furthermore, Ms. Merrick’s opinion consists of checklists and short fill-in-the
blank answers, cites no medical evidence, and gives very little explanation for its
conclusions. “‘The checklist format, generality, and incompleteness of the assessments
limit the assessments’ evidentiary value.’” Wildman v. Astrue, 596 F.3d 959, 964 (8th
Cir. 2010) (quoting Holmstrom v. Massanari, 270 F.3d 715, 721 (8th Cir. 2001) (internal
brackets omitted); Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir.1996) (“A treating
physician’s opinion deserves no greater respect than any other physician’s opinion when
the treating physician’s opinion consists of nothing more than vague, conclusory
statements.”). The checklist nature of this opinion is especially problematic because Ms.
Merrick fails to define the term “special supervision.” With no explanation or citation
to medical records, the limitation is ambiguous at best and unhelpful at worst.
Accordingly, I find that the weight given to Ms. Merrick’s opinion was also appropriate.
See Papesh, 786 F.3d at 1132 (a treating source’s opinion can be given limited weight if
it contains only conclusory statements or inconsistent opinions “that undermine the
credibility of such opinions”).
      4.     Other Considerations
      The record also demonstrates that Claimant has been noncompliant with his
medication regimen, consistently skipping his medications on weekends so he can drink
alcohol.   Although Claimant apparently chooses to drink in this way to avoid the
dangerous side effects of mixing his medications with alcohol, Ms. Roberts has
persistently explained to him the need to stop drinking and take medications seven-days-




                                           25
a-week. 12 A claimant’s failure to take medications as prescribed undermines the
claimant’s disability claim. See Wagner, 499 F.3d at 851-52. In spite of this lack of
consistent compliance, Claimant has shown continuous improvement on the medications
he takes six days a week, telling Ms. Roberts at every session since October 2016 that
he has been getting better. (AR at 478, 481, 484, 487.) An impairment that is controlled
with medication is not considered disabling. See Brace v. Astrue, 578 F3d. 882, 885
(8th Cir. 2009) (citations omitted). Thus, even while Claimant’s anxiety is still not as
controlled as his depression, and Claimant still claims to spend most of his time in the
house with his daughter, none of his health care providers has stated that he should stay
at home as much as he does. In fact, Dr. Mittauer and Ms. Roberts both encouraged
Claimant to get out of the house and do things, and Ms. Roberts practically suggested
that finding a job on the night shift would be a way Claimant could both work and avoid
contact with too many people, even before Claimant experienced marked improvement
on the medication regimen Ms. Roberts prescribed for him. (AR at 465, 476.) Claimant
goes to the store to purchase food and cigarettes; takes walks when he feels anxious; and,
at his last session with Ms. Roberts a month before the hearing in this matter, he asked
to switch his anxiety medication to Clonazepam, which is the medication that worked
best for him in the past. (Id. at 313, 475, 478, 490.)
       As mentioned, Claimant’s depression seems well-controlled, but he has anxiety
issues. A review of the record, however, reveals that his anxiety has been related to
situational stressors. For example, financial stress; the stress of moving back home with
an ill mother; the stress of having his two-year-old daughter live with him and his mother
for the first time and a custody battle with the child’s mother; fears the child’s mother


12
  At his hearing, Claimant testified that he had not had a drink for about a year, but treatment
notes document that Claimant never gave up drinking and, indeed, was still drinking at least one-
day-a-week one month before the hearing. (AR at 478, 481, 484, 487, 490.)



                                               26
would kidnap her during visitations and anxiety over his GED class; and relief of stress
when the mother of his child was incarcerated and unable to visit with their daughter.
(Id. at 464-65, 475, 478-79, 481, 484.) Situational stressors do not rise to the level of
mental impairment. See Dunahoo v. Apfel, 241 F.3d 1033, 1039-40 (8th Cir. 2001). I
also note that the ALJ accounted for Claimant’s anxiety related to being around people
in the RFC.
      Finally, the medical opinions that, on first blush, seem to include the same
supervision limitation, actually do not support the limitation. Therefore, in addition to
all the reasons stated above that support the ALJ’s conclusion, the ALJ was also justified
in not including a supervision limitation in the RFC.
      Dr. Anderegg’s limitation states that Claimant requires “some supervision in order
to carry out instructions reliably until they were well learned.” (AR at 420.) This makes
the limitation mandatory, although “some” does not indicate if supervision needs to be
constant, periodic, daily, weekly, in-person, remote, or via CCTV or some other form
of communication. The consulting physicians opined that Claimant “may need additional
supervision until he has learned work activities.” (AR at 76.) This makes the limitation
speculative or contingent on some unknown factor. Ms. Merrick opined that Claimant
would be precluded from “sustain[ing] ordinary routine without special supervision” for
“up to 20% of an 8 hour work day or 40 hour work week.” (Id. at 496-97.) A literal
reading of Ms. Merrick’s limitation is that Claimant would only need supervision up to
1.6 hours a day or eight hours a week, which is not the same as “some” supervision or
contingent or speculative supervision. And, of course, the term “special supervision” is
as cryptic and undefined as the terms “some supervision” and “well learned” in Dr.
Anderegg’s opinion. Therefore, the inconsistencies in the various supervision limitations
is another reason the limitation Claimant seeks is not supported by substantial evidence
on the record as a whole.




                                           27
       5.      Conclusion
       I conclude that although the ALJ did not give any particular medical opinion
controlling weight, he did rely on supporting evidence from medical opinions in crafting
the RFC. See Shuttleworth, 2017 WL 5483174, at *7 (noting that the ALJ attributed
“little weight,” rather than “no weight” to opinion of treating physician). Specifically,
the ALJ considered the medical evidence in the record, and gave some weight to the
opinions and included limitations from the opinions in her RFC, including limitations on
Claimant’s contacts with the public and coworkers and on the level of instructions
Claimant could understand. 13 Although the ALJ did not identify the specific evidence
she found inconsistent with the various medical opinion evidence, she weighed opinion
evidence earlier in her opinion when evaluating Claimant’s impairments. (AR at 30.)
My independent review of the record demonstrates that substantial evidence in the record
as a whole supports the ALJ’s decision. See Benskin v. Bowen, 830 F.2d 878, 883 (8th
Cir.1987) (holding that an “arguable deficiency in opinion-writing technique is not a
sufficient reason for setting aside an administrative finding where . . . the deficiency
probably ha[s] no practical effect on the outcome of the case”). I therefore recommend
affirming the ALJ’s decision at step 5.


13
   Dr. Anderegg opined that Claimant would have marked limitations interacting appropriately
with the public, supervisors, and coworkers. (AR at 420.) Ms. Merrick opined that Claimant
would have mild limitations working in coordination or proximity to others without being
distracted by them (Id. at 497) and marked limitations in his abilities to interact with the public
and to get along with coworkers and peers. (Id.) Drs. Olsen and Tashner opined that Claimant
“should not be expected to deal with the public . . . [and] will function best when social demands
from coworkers and supervisor are minimized.” (Id. at 76, 119.) Dr. Anderegg opined that
Claimant could remember and understand simple instructions, procedures, and limitations. (Id.
at 420.) Ms. Merrick opined that he would have mild limitations in carrying-out very short and
simple instructions and remembering work-like procedures and moderate limitations in
understanding and remembering very short, simple instructions and detailed instructions. (Id.
at 497.) Drs. Olsen and Tashner opined that Claimant is capable of “three- and four-step
activities that do not require intense concentration.” (Id. at 76, 119.)



                                                28
B.     Claimant failed to timely raise her Appointments Clause argument under Lucia
       v. SEC.

       In Lucia v. SEC, the Supreme Court held that ALJs of the Securities and Exchange
Commission are “Officers of the United States” within the meaning of the Appointments
Clause, and, therefore, the President, a court of law, or department head must appoint
them. 138 S. Ct. at 2049. Claimant argues that Social Security Administration ALJs
should be treated as improperly appointed “inferior officers” like the SEC ALJs in Lucia.
Claimant asserts this Court should vacate the denial of benefits by ALJ Mein and remand
the case for decision by what he contends is a properly-appointed ALJ. Claimant admits
that he is asserting his Appointments Clause challenge for the first time in his opening
brief to this Court.
       Claimant does not argue that his case presents any factual or procedural differences
from other cases that have previously been addressed by this Court. Indeed, this case
has the same procedural posture as several other cases wherein this Court already
addressed this issue (i.e., all administrative proceedings, including denial by the appeals
council, were completed before Lucia was decided). However, for the first time that I
am aware of, a claimant cites a Report and Recommendation wherein a Magistrate Judge
recommends remanding a case based on Lucia arguments. (Doc. 17-2, Muhammad v.
Berryhill, No. 18-172 (E.D. Penn. Nov. 2, 2018).) In Muhammad, The Honorable
Timothy R. Rice acknowledged the few courts, including the Northern District of Iowa,
that had at that time addressed the Lucia issue in the context of Social Security cases.
Muhammad noted that the cases relied on the timeliness of the claimants’ challenges, and
that they uniformly held that Social Security claimants were time barred from asserting
Lucia claims for the first time before the district courts. (Doc. 17-2 at 8.) Judge Rice
based his recommendation for reversal on the non-adversarial nature of the Social
Security administrative process, which often involves “pro se litigants unskilled in the




                                            29
law and nuances of concepts like waiver, forfeiture, and the Appointments Clause.” (Id.
at 10-11.) To this end, Judge Rice asserted that it would have been futile for the claimant
in Muhammad to raise the Appointments Clause challenge at the administrative level
because EM-18003 made it futile for him to raise this argument before the Social Security
Administration.14 (Id. at 11.) Judge Rice concluded that a remand to have the claimant’s
case heard by a different ALJ whose appointment had been ratified by the Commissioner
was proper. 15 (Id. at 12.) See also Bizarre v. Berryhill, No. 1:18-CV-48, 2019 WL
1014194, at *7 (M.D. Penn. Mar. 4, 2019) (remanding case “for rehearing before a
constitutionally appointed ALJ” because raising the issue during the administrative
process would have been futile and because no SSA statute or rule requires constitutional
issues to be raised during the administrative process at the risk of forfeiture). Claimant
urges this Court to adopt the reasoning of the Muhammad court.
      This Court has ruled in favor of the Commissioner on similar claims on five
occasions. See White v. Comm’r of Soc. Sec., No. C18-2005-LTS, 2019 WL 1239852,
at *4 (N.D. Iowa Mar. 18, 2019); Stearns v. Berryhill, No. 17-CV-2031-LTS, 2018 WL
4380984, at *6 (N.D. Iowa Sept.14, 2018); Davis v. Comm’r of Soc. Sec., No. 17-CV-
80-LRR, 2018 WL 4300505, at *8-9 (N.D. Iowa Sept. 10, 2018); Iwan v. Comm’r of
Soc. Sec., No. 17-CV-97-LRR, 2018 WL 4295202, at *9 (N.D. Iowa Sept. 10, 2018);
Thurman v. Comm’r of Soc. Sec., No. 17-CV-35-LRR, 2018 WL 4300504, at *9 (N.D.
Iowa Sept. 10, 2018).
      In Stearns, this Court ruled as follows:
      The United States District Court for the Central District of California has
      considered Lucia in the Social Security context, holding that claimants have

14
   EM-18003 is an emergency message issued on January 30, 2018 instructing ALJs to
acknowledge Appointments Clause arguments while prohibiting them from “discussing or
making any findings” on those arguments. (Doc. 13-1.)
15
   Muhammad noted that EM-18003 REV 2 informed Social Security personnel that the
Commissioner had ratified the appointments of all current ALJs. (Doc. 17-2 at n.11.)



                                            30
       forfeited the Appointments Clause issue by failing to raise it during
       administrative proceedings. See Trejo v. Berryhill, Case. No. EDCV 17-
       0879-JPR, 2018 WL 3602380, at *3 n.3 (C.D. Cal. July 25, 2018). I find
       this holding to be consistent with [relevant precedent]. Stearns’ argument
       that an issue need not be raised if the ALJ does not have authority to decide
       it does not hold water under Lucia. Lucia made it clear that, with regard to
       Appointments Clause challenges, only “one who makes a timely
       challenge” is entitled to relief. Lucia, 138 S. Ct. at 2055 (quoting Ryder,
       515 U.S. at 182-83).

       In Lucia, the Supreme Court acknowledged the challenge was timely
       because it was made before the Commission. Id. In the context of Social
       Security disability proceedings, that means the claimant must raise the issue
       before the ALJ’s decision becomes final. . . . Lucia makes it clear that this
       particular issue must be raised at the administrative level.

       Because Stearns did not raise an Appointments Clause issue before or
       during the ALJ’s hearing, or at any time before the ALJ’s decision became
       final, I find that she has forfeited the issue for consideration on judicial
       review. As such, her request for remand on this basis is denied.


Stearns, 2018 WL 4380984, at **5–6 (paragraph break added).
       As previously stated, Claimant does not claim that his case presents any factual or
procedural differences from the cases cited above. In addition, I do not find the reasoning
of Muhammad and Bizarre persuasive because the Eighth Circuit has held that a party
forfeits an Appointments Clause claim by failing to raise it to the agency. See Kimberly
B. v. Berryhill, No. 17-CV-5211 (HB), 2019 WL 652418, at *14 (D. Minn. Feb. 15,
2019) (citing NLRB v. RELCO Locomotives, Inc., 734 F.3d 764, 798 (8th Cir. 2013)).
In the Social Security context, a claimant who fails to raise a claim before the ALJ waives
the claim on appeal. Anderson v. Barnhart, 344 F.3d 809, 814 (8th Cir. 2003)
(“Anderson never alleged any limitation in function as a result of his obesity in his
application for benefits or during the hearing. Accordingly, this claim was waived from




                                            31
being raised on appeal.”) Accordingly, I recommend that Claimant’s request for remand
on this basis should be denied.
                                  IV.   CONCLUSION
      For the foregoing reasons, I respectfully recommend that the District Court affirm
the decision of the ALJ and dismiss Plaintiff’s case with prejudice.
      The parties must file objections to this Report and Recommendation within
fourteen (14) days of the service of a copy of this Report and Recommendation, in
accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b). Objections must
specify the parts of the Report and Recommendation to which objections are made, as
well as the parts of the record forming the basis for the objections. See Fed. R. Civ. P.
P. 72. Failure to object to the Report and Recommendation waives the right to de
novo review by the District Court of any portion of the Report and Recommendation as
well as the right to appeal from the findings of fact contained therein. United States v.
Wise, 588 F.3d 531, 537 n.5 (8th Cir. 2009).
DONE AND ENTERED this 3rd day of April, 2019.




                                           32
